DETAILED ACTION
The non-final action is in response to application filed on 02/24/2020.
Claims 1-20 are pending and are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Interpretation
Regarding claim 17, this claim recites a computing device comprising: a memory containing a machine-readable medium. The specification at ¶0023 and ¶0099 discloses that the computer system/device includes a non-transitory computer-readable medium as recited in independent claim 11. 
In effort to assist the patent community, the USPTO suggests the following approach: a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation “non-transitory” to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987).

Regarding claim 11, this claim recites “performing a method of performing a method of”. Examiner believes that a method of performing does not have to be repeated. Thus, claim 11 should read such as “a non-transitory machine-readable medium having stored thereon instructions for performing a method of updating a set of QoS settings”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5, 8, 12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner et al. (20170168729) in view of Kumano et al. (20100306495) in view of Dias et al. (20050188075) in view of Dewaikar (20170115878).

Regarding claim 1, Faulkner teaches a method comprising: 
receiving a set of quality of service (QoS) settings of a volume for a client [Faulkner ¶0030 and ¶0066: QoS policy/settings of a volume for a client is received]; 
receiving a set of measured QoS metrics of the volume for the client [Faulkner ¶0023-¶0026: measured QoS data/metrics of the volume for the client is received]; 
determining, based on one or more workload characteristics of the volume, an application workload type associated with the volume [Faulkner ¶0064, ¶0089-¶0090, ¶0104, and ¶0106: a workload type is identified based on the workload performance/characteristics of the volume]; 
determining, based on the application workload type and the set of measured QoS metrics of the volume for the client, a predicted QoS metric of the volume [Faulkner ¶0024, ¶0057-¶0058, and ¶0062-¶0064: predicted QoS data/metrics of the volume is determined based on the workload type and measured QoS data/metrics]; and

However, Faulkner does not explicitly teach receiving a load for a slice service corresponding to the volume; determining, based on the load for the slice service, a predicted load of the slice service; determining, based on the predicted load and the set of QoS settings, a set of recommended QoS settings to the client; and updating the set of QoS settings of the volume for the client with the set of recommended QoS settings.
Kumano teaches receiving a load for a slice service corresponding to the volume [Kumano ¶0090, ¶0120, and ¶0127: load information/data for a slice of a volume/storage is received]. 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Faulkner with the teachings of Kumano in order to incorporate receiving a load for a slice service corresponding to the volume.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that evaluates the load as a proportion of the access frequency, which has actually occurred, with respect to the maximum access performance as explained in ¶0127 of Kumano.
However, Faulkner-Kumano does not explicitly teach determining, based on the load for the slice service, a predicted load of the slice service; determining, based on the predicted load and the set of QoS settings, a set of recommended QoS settings to the client; and updating the set of QoS settings of the volume for the client with the set of recommended QoS settings.
Dias teaches determining, based on the load for the slice service, a predicted load of the slice service [Dias ¶0011-¶0012 and ¶0033-¶0034: based on a service level agreement, the system monitors the load on the system/service; then, a predicted load of the system/service is determined based on the measured system/service load]; and 

Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Faulkner with the teachings of Dias in order to incorporate determining, based on the load for the slice service, a predicted load of the slice service; and determining, based on the predicted load, a set of recommended QoS settings to the client.
A person of ordinary skilled in the art would have been motivated to make such modification because provides a technique that determines what changes to the system configuration are needed and an execution component that reconfigures the system to best manage the predicted load and further enables the user to specific a performance parameter for the service level agreement as explained in ¶0015-¶0016 of Dias.
However, Faulkner-Kumano-Dias does not explicitly teach determining, based on the set of QoS settings, a set of recommended QoS settings to the client; and updating the set of QoS settings of the volume for the client with the set of recommended QoS settings.
Dewaikar teaches determining, based on the set of QoS settings, a set of recommended QoS settings to the client [Dewaikar ¶0026-¶0028 and ¶0043-¶0044: receiving telemetry data (such as measured QoS settings) and determining optimum (recommended) performance settings for a workload having particular workload attributes of the storage array]; and
updating the set of QoS settings of the volume for the client with the set of recommended QoS settings [Dewaikar ¶0043-¶0045 and ¶0052-¶0053: an update to the performance settings for the storage array is recommended to the user and upon approval from the user, the recommended performance settings are pushed (updated) to the storage array, however approval is not mandatory and may be automatically without user intervention].

A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that allows a user to proactively tune a storage array in which performance of a particular workload type may be optimized through the alteration of various performance settings as explained in ¶0026 of Dewaikar.

Regarding claim 2, Faulkner-Kumano-Dias-Dewaikar teaches the method of claim 1.
Dewaikar further teaches wherein the set of QoS settings includes at least one of a minimum input/output operations per second (IOPS) value assigned to the volume, a maximum IOPS value assigned to the volume, or a burst IOPS value assigned to the volume [Dewaikar ¶0024: the storage array (volume) supports a workload characterized by a plurality of attributes (settings) such as input/output operations per second (IOPS)]. The same rationale applies as in claim 1.

Regarding claims 12 and 18, these claims do not teach or further define over the limitations in claim 2. Therefore, claims 12 and 18 are rejected for the same reasons as set forth in claim 2.

Regarding claim 3, Faulkner-Kumano-Dias-Dewaikar teaches the method of claim 1.
Faulkner further teaches wherein the set of measured QoS metrics includes IOPS [Faulkner ¶0022-¶0023: the set of measured QOS metrics/data includes a number of IOPS in a measurement period].

Regarding claim 19, this claim does not teach or further define over the limitations in claim 3. Therefore, claim 19 is rejected for the same reasons as set forth in claim 3.

Regarding claim 5, Faulkner-Kumano-Dias-Dewaikar teaches the method of claim 1. 
Faulkner additionally teaches further comprising: tagging the volume based on the application workload type [Faulkner ¶0064 and ¶0089: the volume is tagged based on an identified workload type].

Regarding claim 8, Faulkner-Kumano-Dias-Dewaikar teaches the method of claim 1.
Dewaikar additionally teaches further comprising: receiving a request from the client to update the set of QoS settings of the volume for the client with the set of recommended QoS settings. [Dewaikar ¶0043-¶0045 and ¶0052-¶0053: an update to the performance settings for the storage array is recommended to the user and upon approval from the user, the recommended performance settings are pushed (updated) to the storage array, therefore the approval is a request for updating the settings].

Regarding claim 17, Faulkner-Kumano-Dias-Dewaikar teaches a computing device comprising: a memory containing a machine-readable medium comprising machine executable code having stored thereon instructions for performing a method of updating a set of QoS settings of a volume; and a processor coupled to the memory, the processor configured to execute the machine executable code to: 
determine, based on one or more workload characteristics of a volume for a client, an application workload type associated with the volume [Faulkner ¶0064, ¶0089-¶0090, ¶0104, and ¶0106: a workload type is identified based on the workload performance/characteristics of the volume], 
wherein the volume is assigned a set of quality of service (QoS) settings for a client [Faulkner ¶0030 and ¶0066: QoS policy/settings of a volume for a client is received and assigned], 
the volume is associated with a set of measured QoS metrics for the client [Faulkner ¶0023-¶0026: measured QoS data/metrics of the volume for the client is received], 
determining, based on the application workload type and the set of measured QoS metrics of the volume for the client, a predicted QoS metric of the volume [Faulkner ¶0024, ¶0057-¶0058, and ¶0062-¶0064: predicted QoS data/metrics of the volume is determined based on the workload type and measured QoS data/metrics]; and


However, Faulkner does not explicitly teach a slice service corresponding to the volume has a load; determine, based on the load for the slice service, a predicted load of the slice service; determine, based on the predicted load and the set of QoS settings, a set of recommended QoS settings to the client; and update the set of QoS settings of the volume for the client with the set of recommended QoS settings.
Kumano teaches a slice service corresponding to the volume has a load; [Kumano ¶0090, ¶0120, and ¶0127: load information/data for a slice of a volume/storage is received]. 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Faulkner with the teachings of Kumano in order to incorporate a slice service corresponding to the volume has a load.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that evaluates the load as a proportion of the access frequency, which has actually occurred, with respect to the maximum access performance as explained in ¶0127 of Kumano.
However, Faulkner-Kumano does not explicitly teach determine, based on the load for the slice service, a predicted load of the slice service; determine, based on the predicted load and the set of QoS settings, a set of recommended QoS settings to the client; and update the set of QoS settings of the volume for the client with the set of recommended QoS settings.
Dias teaches determining, based on the load for the slice service, a predicted load of the slice service [Dias ¶0011-¶0012 and ¶0033-¶0034: based on a service level agreement, the system monitors the load on the system/service; then, a predicted load of the system/service is determined based on the measured system/service load]; and 


Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Faulkner with the teachings of Dias in order to incorporate determining, based on the load for the slice service, a predicted load of the slice service; and determining, based on the predicted load, a set of recommended QoS settings to the client.
A person of ordinary skilled in the art would have been motivated to make such modification because provides a technique that determines what changes to the system configuration are needed and an execution component that reconfigures the system to best manage the predicted load and further enables the user to specific a performance parameter for the service level agreement as explained in ¶0015-¶0016 of Dias.
However, Faulkner-Kumano-Dias does not explicitly teach determining, based on the set of QoS settings, a set of recommended QoS settings to the client; and updating the set of QoS settings of the volume for the client with the set of recommended QoS settings.
Dewaikar teaches determining, based on the set of QoS settings, a set of recommended QoS settings to the client [Dewaikar ¶0026-¶0028 and ¶0043-¶0044: receiving telemetry data (such as measured QoS settings) and determining optimum (recommended) performance settings for a workload having particular workload attributes of the storage array]; and
updating the set of QoS settings of the volume for the client with the set of recommended QoS settings [Dewaikar ¶0043-¶0045 and ¶0052-¶0053: an update to the performance settings for the storage array is recommended to the user and upon approval from the user, the recommended performance settings are pushed (updated) to the storage array, however approval is not mandatory and may be automatically without user intervention].

A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that allows a user to proactively tune a storage array in which performance of a particular workload type may be optimized through the alteration of various performance settings as explained in ¶0026 of Dewaikar.

Regarding claim 20, Faulkner-Kumano-Dias-Dewaikar teaches the computing device of claim 17.
Faulkner further teaches wherein the processor is configured to execute the machine executable code to: invoking a set of application programming interfaces (APIs) to receive the set of QoS settings of the volume for the client, the set of measured QoS metrics of the volume for the client, and the load [Faulkner ¶0064: a user interface module presents a GUI to the client in which receives any information regarding the volume].

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner et al. (20170168729) in view of Kumano et al. (20100306495) in view of Dias et al. (20050188075) in view of Dewaikar (20170115878) in view of Sprague et al. (20150199253).

Regarding claim 4, Faulkner-Kumano-Dias-Dewaikar teaches the method of claim 1.
However, Faulkner-Kumano-Dias-Dewaikar does not explicitly teach wherein determining the application workload type includes performing time series shape characteristic matching through an unsupervised learning function to identify curve shapes of time series associated with workloads processed on the volume and a set of shapes of time series associated with one or more application workload types.

Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Faulkner-Kumano-Dias-Dewaikar with the teachings of Sprague in order to incorporate wherein determining the application workload type includes performing time series shape characteristic matching through an unsupervised learning function to identify curve shapes of time series associated with workloads processed on the volume and a set of shapes of time series associated with one or more application workload types.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that includes a module for collecting and preprocessing QoS data while a manager performs its analysis for identifying abnormal incidents as explained in ¶0070 of Sprague.

Regarding claim 13, this claim does not teach or further define over the limitations in claim 4. Therefore, claim 13 is rejected for the same reasons as set forth in claim 4.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Faulkner et al. (20170168729) in view of Kumano et al. (20100306495) in view of Dias et al. (20050188075) in view of Dewaikar (20170115878) in view of Khosrowpour et al. (20200242000).

Regarding claim 6, Faulkner-Kumano-Dias-Dewaikar teaches the method of claim 1.
Faulkner additionally teaches further comprising: determining, based on the set of measured QoS metrics, the predicted QoS metric of the volume [Faulkner ¶0024, ¶0057-¶0058, and ¶0062-¶0064: a predicted QoS data/metrics of the volume is determined based on the workload type and measured QoS data/metrics].

Khosrowpour teaches determining, based on a set of trained neural networks associated with the one or more workload characteristics of the volume, the predicted QoS metric of the volume [Khosrowpour ¶0018, ¶0048-¶0050, and ¶0054: a predicted QoS data/metrics of the volume is determined based on the trained machine learning module (trained neural network)].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Faulkner-Kumano-Dias-Dewaikar with the teachings of Khosrowpour in order to incorporate determining, based on a set of trained neural networks associated with the one or more workload characteristics of the volume, the predicted QoS metric of the volume.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique in which minimizes the cost function as explained in ¶0050 of Khosrowpour.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Faulkner et al. (20170168729) in view of Kumano et al. (20100306495) in view of Dias et al. (20050188075) in view of Dewaikar (20170115878) in view of Soni et al. (20200120131).

Regarding claim 7, Faulkner-Kumano-Dias-Dewaikar teaches the method of claim 1.
Dias additionally teaches further comprising: determining, based on the load for the slice service, the predicted load of the slice service [Dias ¶0011-¶0012 and ¶0033-¶0034: based on a service level agreement, the system monitors the load on the system/service; then, a predicted load of the system/service is determined based on the measured system/service load]. The same rationale applies as in claim 1.

Soni teaches determining, based on a set of trained neural networks associated with the one or more workload characteristics, the predicted load of the slice service [Soni ¶0005, ¶0018, and ¶0024: a predicted load (traffic) of the volume is determined based on the trained neural network].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Faulkner-Kumano-Dias-Dewaikar with the teachings of Soni in order to incorporate determining, based on a set of trained neural networks associated with the one or more workload characteristics, the predicted load of the slice service.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that efficiently allocate bandwidth to improve the overall performance of the network as explained in ¶0021 of Soni.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner et al. (20170168729) in view of Kumano et al. (20100306495) in view of Dias et al. (20050188075) in view of Dewaikar (20170115878) in view of Greenwood et al. (20190265915).

Regarding claim 9, Faulkner-Kumano-Dias-Dewaikar teaches the method of claim 1.
However, Faulkner-Kumano-Dias-Dewaikar does not explicitly teach further comprising: applying a set of weights to a set of optimal current QoS settings, the set of recommended QoS settings including the set of optimal current QoS settings after the applying the set of weights.
Greenwood teaches further comprising: applying a set of weights to a set of optimal current QoS settings, the set of recommended QoS settings including the set of optimal current QoS settings after the applying the set of weights [Greenwood ¶0060-¶0061 and ¶0073: weights are applied to current (observed) settings].


A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that improves performance and lower costs of storage volumes as explained in ¶0056 of Greenwood.

Regarding claim 10, Faulkner-Kumano-Dias-Dewaikar teaches the method of claim 1.
However, Faulkner-Kumano-Dias-Dewaikar does not explicitly teach further comprising: applying a set of weights to a set of optimal predicted QoS settings, the set of recommended QoS settings including the set of optimal predicted QoS settings after the applying the set of weights.
Greenwood teaches further comprising: applying a set of weights to a set of optimal predicted QoS settings, the set of recommended QoS settings including the set of optimal predicted QoS settings after the applying the set of weights [Greenwood ¶0060-¶0061 and ¶0073: weights are applied to predicted settings].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Faulkner-Kumano-Dias-Dewaikar with the teachings of Greenwood in order to incorporate further comprising: applying a set of weights to a set of optimal predicted QoS settings, the set of recommended QoS settings including the set of optimal predicted QoS settings after the applying the set of weights.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that improves performance and lower costs of storage volumes as explained in ¶0056 of Greenwood.


Claims 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner et al. (20170168729) in view of Kumano et al. (20100306495) in view of Dias et al. (20050188075) in view of Dewaikar (20170115878) in view of Soni et al. (20200120131) in view of Khosrowpour et al. (20200242000).

Regarding claim 11, Faulkner teaches a non-transitory machine-readable medium having stored thereon instructions for performing a method of updating a set of QoS settings, comprising machine executable code which when executed by at least one machine, causes the machine to: 
receiving a set of quality of service (QoS) settings of a volume for a client [Faulkner ¶0030 and ¶0066: QoS policy/settings of a volume for a client is received]; 
receiving a set of measured QoS metrics of the volume for the client [Faulkner ¶0023-¶0026: measured QoS data/metrics of the volume for the client is received];
determine, based on the set of measured QoS metrics of the volume, a predicted QoS metric of the volume [Faulkner ¶0024, ¶0057-¶0058, and ¶0062-¶0064: predicted QoS data/metrics of the volume is determined based on the workload type and measured QoS data/metrics]; and
determining, based on the predicted QoS metric, a set of recommended QoS settings to the client [Faulkner ¶0024, ¶0030, ¶0059, ¶0063-¶0064, and ¶0066: appropriate storage resources are determined and allocated based on the predicted QoS data/metrics of the volume, i.e., recommended resources (settings/policies) are identified and used for the storage volume].
However, Faulkner does not explicitly teach receive a load for a slice service corresponding to the volume; determine, based on the load for the slice service and a first set of neural networks trained for the load, a predicted load; determine, based on a second set of neural networks trained for a target QoS metric, a predicted QoS metric of the volume; determining, based on the predicted load and the set of QoS settings, a set of recommended QoS settings to the client; and updating the set of QoS settings of the volume for the client with the set of recommended QoS settings.
Kumano teaches receive a load for a slice service corresponding to the volume [Kumano ¶0090, ¶0120, and ¶0127: load information/data for a slice of a volume/storage is received]. 

A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that evaluates the load as a proportion of the access frequency, which has actually occurred, with respect to the maximum access performance as explained in ¶0127 of Kumano.
However, Faulkner-Kumano does not explicitly teach determine, based on the load for the slice service and a first set of neural networks trained for the load, a predicted load; determine, based on a second set of neural networks trained for a target QoS metric, a predicted QoS metric of the volume; determining, based on the predicted load and the set of QoS settings, a set of recommended QoS settings to the client; and updating the set of QoS settings of the volume for the client with the set of recommended QoS settings.
Dias teaches determine, based on the load for the slice service, a predicted load [Dias ¶0011-¶0012 and ¶0033-¶0034: based on a service level agreement, the system monitors the load on the system/service; then, a predicted load of the system/service is determined based on the measured system/service load]; and 
determining, based on the predicted load, a set of recommended QoS settings to the client [Dias ¶0043-¶0047 and ¶0051: based on the service level agreement, the system determines whether the predicted load can be handled with current system configuration; and if the service level agreement is not met, then a planning component determines additional resources needed to handle the predicted workload (i.e., settings/a plan is recommended) wherein the server cluster is reconfigured to meet the service level agreement].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Faulkner with the teachings of Dias in order to incorporate determine, based on the load for the slice service, a predicted load; and determining, based on the predicted load, a set of recommended QoS settings to the client.

However, Faulkner-Kumano-Dias does not explicitly teach determine, based on a first set of neural networks trained for the load, a predicted load; determine, based on a second set of neural networks trained for a target QoS metric, a predicted QoS metric of the volume; determining, based on the set of QoS settings, a set of recommended QoS settings to the client; and updating the set of QoS settings of the volume for the client with the set of recommended QoS settings.
Dewaikar teaches determining, based on the set of QoS settings, a set of recommended QoS settings to the client [Dewaikar ¶0026-¶0028 and ¶0043-¶0044: receiving telemetry data (such as measured QoS settings) and determining optimum (recommended) performance settings for a workload having particular workload attributes of the storage array]; and
updating the set of QoS settings of the volume for the client with the set of recommended QoS settings [Dewaikar ¶0043-¶0045 and ¶0052-¶0053: an update to the performance settings for the storage array is recommended to the user and upon approval from the user, the recommended performance settings are pushed (updated) to the storage array, however approval is not mandatory and may be automatically without user intervention].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Faulkner-Kumano-Dias with the teachings of Dewaikar in order to incorporate determining, based on the set of QoS settings, a set of recommended QoS settings to the client; and updating the set of QoS settings of the volume for the client with the set of recommended QoS settings.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that allows a user to proactively tune a storage array in which performance of a particular workload type may be optimized through the alteration of various performance settings as explained in ¶0026 of Dewaikar.

Soni teaches determine, based on a first set of neural networks trained for the load, a predicted load [Soni ¶0005, ¶0018, and ¶0024: a predicted load (traffic) of the volume is determined based on the trained neural network].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Faulkner-Kumano-Dias-Dewaikar with the teachings of Soni in order to incorporate determine, based on a first set of neural networks trained for the load, a predicted load.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that efficiently allocate bandwidth to improve the overall performance of the network as explained in ¶0021 of Soni.
However, Faulkner-Kumano-Dias-Dewaikar-Soni does not explicitly teach determine, based on a first set of neural networks trained for the load, a predicted load; and determine, based on a second set of neural networks trained for a target QoS metric, a predicted QoS metric of the volume.
Khosrowpour teaches determine, based on a second set of neural networks trained for a target QoS metric, a predicted QoS metric of the volume [Khosrowpour ¶0018, ¶0048-¶0050, and ¶0054: a predicted QoS data/metrics of the volume is determined based on the trained machine learning module (trained neural network)].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Faulkner-Kumano-Dias-Dewaikar-Soni with the teachings of Khosrowpour in order to incorporate determine, based on a second set of neural networks trained for a target QoS metric, a predicted QoS metric of the volume.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique in which minimizes the cost function as explained in ¶0050 of Khosrowpour.

Regarding claim 14, Faulkner-Kumano-Dias-Dewaikar-Soni-Khosrowpour teaches the non-transitory machine-readable medium of claim 11.
	Faulkner additionally teaches further comprising code, which causes the machine to: determine, based on one or more workload characteristics of the volume, an application workload type associated with the volume, wherein the predicted QoS metric of the volume and the predicted load of the slice service is based on the application workload type [Faulkner ¶0064, ¶0089-¶0090, ¶0104, and ¶0106: a workload type is identified based on the workload performance/characteristics of the volume];

Regarding claim 16, Faulkner-Kumano-Dias-Dewaikar-Soni-Khosrowpour teaches the non-transitory machine-readable medium of claim 11.
Faulkner additionally teaches further comprising code, which causes the machine to: transform at least one of the set of QoS settings of the volume for the client or the set of measured QoS metrics of the volume for the client into a set of normalized values for determining the predicted QoS metric and the predicted load [Faulkner ¶0024, ¶0057-¶0058, and ¶0062-¶0064: predicted QoS data/metrics of the volume is determined based on the workload type and measured QoS data/metrics].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Faulkner et al. (20170168729) in view of Kumano et al. (20100306495) in view of Dias et al. (20050188075) in view of Dewaikar (20170115878) in view of Soni et al. (20200120131) in view of Khosrowpour et al. (20200242000) in view of Greenwood et al. (20190265915).

Regarding claim 15, Faulkner-Kumano-Dias-Dewaikar-Soni-Khosrowpour teaches the non-transitory machine-readable medium of claim 11.
However, Faulkner-Kumano-Dias-Dewaikar-Soni-Khosrowpour does not explicitly teach further comprising code, which causes the machine to: determine, based on a minimized load that is not greater than the load, a set of optimal current QoS settings and a set of optimal predicted QoS settings, wherein the set of recommended QoS settings includes a weighted set of optimal current QoS settings and a weighted set of optimal predicted QoS settings

Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Faulkner-Kumano-Dias-Dewaikar-Soni-Khosrowpour with the teachings of Greenwood in order to incorporate further comprising code, which causes the machine to: determine, based on a minimized load that is not greater than the load, a set of optimal current QoS settings and a set of optimal predicted QoS settings, wherein the set of recommended QoS settings includes a weighted set of optimal current QoS settings and a weighted set of optimal predicted QoS settings.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that improves performance and lower costs of storage volumes as explained in ¶0056 of Greenwood.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ren: US-20180351876-A1: CLOUD QUALITY OF SERVICE MANAGEMENT.

Broz: 20160328246: REAL-TIME DEVICE SETTINGS USING KNOWLEDGE BASE.

Huang; US 20150350050 A1: METHOD AND SYSTEM FOR STORAGE TRAFFIC MODELING.

Ganguli: 20180004452: TECHNOLOGIES FOR PROVIDING DYNAMICALLY MANAGED QUALITY OF SERVICE IN A DISTRIBUTED STORAGE SYSTEM.

Hrischuk: 20150199388: METHOD AND SYSTEM FOR MONITORING AND ANALYZING QUALITY OF SERVICE IN A STORAGE SYSTEM.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616.  The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFTON HOUSTON/Examiner, Art Unit 2453      



/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453